Citation Nr: 1724233	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from April 26, 2010 to October 10, 2012. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision issued in January 2013 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In this decision, the RO determined that the Veteran is ineligible for Chapter 30 (Montgomery GI Bill) educational benefits, but noted that he is eligible for Chapter 33 (post 9/11 GI Bill) benefits.  In June 2015, the case was remanded for further development.  


FINDING OF FACT

The Veteran enlisted in the Army for a period of 3 years but served on active duty for a little less than 30 months; he was not discharged or released from active duty on the basis of a service-connected disability, a pre-existing medical condition, a physical or mental condition not characterized as a disability that interfered with duty or  hardship.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB) have not been met.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.   In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation, rather than consideration of the factual evidence, as is the case here.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004).  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; see Dela Cruz at 149.  As no amount of additional evidentiary development would change the result of this case, any discussion of VA's duties to notify and assist is not necessary.  See Mason, 16 Vet. App. 129, 132 (2002).  Additionally, the agency of original jurisdiction appropriately complied with the remand in this case by ensuring that all pertinent personnel records were associated with the claims file and then subsequently readjudicating the claim.  

II.  Analysis

Chapter 30 of Title 38, U.S. Code for MGIB benefits sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3020.  VA will pay MGIB benefits to an eligible veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  A threshold requirement for MGIB benefits is the completion of certain requisite service.  38 U.S.C.A. § 3011.  In order to be entitled to MGIB benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042 (a)(1).  Moreover, the individual must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial period of enlistment is less than three years.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042 (a)(2).

An individual who does meet the minimum length of service requirement may nevertheless be eligible for Chapter 30 benefits if his service meets one of a number of exceptions.  These exceptions include discharge or release from active duty for service-connected disability, a pre-existing medical condition not characterized as a disability, hardship, the convenience of the Government after serving 30 months of a 3-year enlistment or 20 months of a less than 3-year enlistment, or the convenience of the government as a result of a reduction in force.  There is also an additional exception for discharge for a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with the individual's performance of duty as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense.  See 38 U.S.C.A. § 3011 (a)(1)(A); 38 C.F.R. § 21.7042 (a)(5).

In this case, the evidence shows that the Veteran's enlistment was for a period of 3 years.  Thus, to generally establish Chapter 30 eligibility, he would have needed to serve on continuous active duty for a period of 3 years.  However, the Veteran served on active duty from April 26, 2010 until his discharge on October 10, 2012, a period of 29 months, 15 days, not for a period of 3 years (i.e. 36 months).  Consequently, his service does not meet the general service requirements necessary to establish eligibility for Chapter 30 benefits.

In relation to the exceptions to the general length of service requirement, the evidence clearly shows that the Veteran was not discharged from active duty based on a service-connected disability, a pre-existing medical condition not characterized as disability, or on the basis of hardship or a reduction in force.  38 C.F.R. § 21.7042(a)(5).  Also, the evidence indicates that the Veteran served a little less than 30 months of his 3 year enlistment (29 months and 15 days).  Consequently, he also did not serve 30 months of continuous active duty.  38 C.F.R. § 21.7042(a)(iv)(B).  The Board notes that the Veteran submitted a service personnel record in February 2013 that is dated August 3, 2012.  This document is under the heading "Army Continuing Education System, Fort Benning" and indicates that the Veteran was counseled that that he was receiving a Convenience of the Government discharge; that he had met the "20/30 month rule"; and that he would receive his basic Chapter 30 (MGIB) benefits.  In addition, the Veteran has affirmatively asserted that his commanders specifically intended not to discharge him until he had served 30 months to ensure he would retain his Chapter 30 eligibility.  

Unfortunately, the applicable VA regulatory provision governing Chapter 30 eligibility cited above clearly indicates that the Veteran must serve 30 continuous months of active duty and does not indicate that service amounting to more than 29 continuous months but less than 30 continuous months would satisfy this criterion.  Accordingly, as the Board is bound by the controlling regulation, it cannot award Chapter 30 eligibility based on the Veteran's "Convenience of Government" discharge after 29 months and 15 days of continuous active duty.  Id. 

The Veteran has also contended that in actuality he was discharged based on a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with his performance of duty.  For support of this position, he has submitted February 2013 affidavits from his commander and from a sergeant (and Battalion Assistant Security Manager) who served over him, both of which indicate the following:

"(The Veteran) was honorably separated from service for not meeting the AFPT standards for his age group.  This is a physical condition not characterized as a disability and not due to misconduct that interfered with performance of duty."  

In addition, in a May 2013 rating decision, the Veteran was awarded service connection for left knee sprain, right knee sprain, left ankle sprain, degenerative disc disease of L5-S1, right leg shin splint and left leg shin splint.  Ratings of 10 percent were assigned for each disability other than the right and left shin splints, which were each assigned a 0 percent rating.  The combined rating was 40 percent and the effective date for all ratings was October 12, 2012.  These awards of service connection indicate that the Veteran did experience some level of bilateral knee, bilateral shin, left ankle and low back pathology during service.

On the other hand, the Veteran's service personnel records do not show that he was discharged based on a physical or mental condition interfering with his performance.  In this regard, his DD-214 shows that the separation authority listed for his discharge was Army Regulation (AR) 635-200, Chapter 13 and that the narrative reason for his discharge was "unsatisfactory performance.'  AR 635-200 governs administrative separations of active duty army enlisted personnel and Chapter 13 specifically governs administrative separations for unsatisfactory performance.  Chapter 13, subsection 2(e) indicates that "initiation of separation procedures is required for Soldiers without medical limitations who have two consecutive failures of the Army physical fitness test."  AR 635-200, Chapter 13-2(e).  Also, the Veteran's service personnel records, specifically a  September 2012 memorandum from a an Administrative and Civil Law Division Attorney-Advisor, show that he was found to be a soldier without medical limitations who had two consecutive failures of the Army physical fitness test.  This memorandum also shows that the Veteran was adequately counseled about his unsatisfactory performance and given reasonable time and opportunity to come into compliance.  These records contain no mention of the Veteran being separated as a result of a physical or mental condition not characterized as a disability and not due to willful misconduct but that did interfere with his performance of duty.  Consequently, the service personnel records clearly indicate that Army officials in command of the Veteran discharged him from service specifically due to unsatisfactory performance in the form of the two failures of the Army physical fitness test.   

Also, Army Regulation (AR) 635-200 includes wholly separate provisions contained in a separate chapter, Chapter 5, that govern separations due to "other designated physical or mental conditions."  This subsection indicates that:

"Commanders . . . may approve separation under this paragraph on the basis of other physical or mental conditions not amounting to disability . . . that potentially interfere with assignment to or performance of duty.  AR 635-200, Chapter 5-17.

The conditions that qualify for this type of discharge include, but are not limited to chronic airsickness, chronic seasickness, enuresis, sleepwalking, dyslexia, severe nightmares, claustrophobia, transsexualism/gender transformation and other disorders manifesting disturbances of perception, thinking, emotional control or behavior sufficiently severe that the soldier's ability to perform military duties is sufficiently impaired.

Had Army officials found it appropriate to discharge the Veteran on the basis on other physical or mental condition(s) that potentially interfere with the performance of duty, the Board presumes that this basis would be clearly present in the Veteran's service personnel records.  More specifically, the Board presumes that the separation authority listed on the Veteran's DD-214 would have been AR 635-200, Chapter 5, rather than AR 635-200, Chapter 13, and that the narrative reason for separation would be physical or mental condition not amounting to disability that interferes with performance of duty.  Also, the Board would expect that the memoranda relating to the Veteran's discharge contained in the service personnel records would similarly refer to the Veteran being discharged due to such a physical or mental condition rather than due to unsatisfactory performance.  However, these memoranda do not refer to any such physical or medical condition but merely to the Veteran's unsatisfactory performance.  In sum, the service personnel records clearly indicate that the Veteran was discharged for unsatisfactory performance under Chapter 13 of AR 635-200 and not for a physical or mental condition not amounting to a disability that interfered with performance of duty under Chapter 5 of AR 635-200. 

The Board notes that the memoranda of the Veteran's commander and sergeant do constitute probative evidence that the Veteran not meeting the AFPT standards constituted a physical condition not characterized as a disability and not due to misconduct that interfered with performance of duty and that this condition was the basis for his separation.  Also, the Veteran subsequently receiving service connected compensation for medical conditions that were found to have first become manifest in service supports this conclusion.  However, the Board places more probative weight on the contemporaneous assessment of the commander and the Veteran's superiors concerning the basis for separation made at the time of the Veteran's discharge from service in October 2012 and reflected in the service personnel records.  Once again, this assessment was clearly that the Veteran was being discharged for unsatisfactory performance due to failure to meet the AFPT standards and there is no indication that this failure was found to be due to a physical or medical condition not characterized as a disability that interfered with the performance of duty.  Additionally, in their February 2013 memoranda, neither the commander nor the sergeant indicated that their finding that the Veteran's separation for not meeting the AFPT standards was due to a physical condition not characterized as a disability was made in accordance with controlling Department of Defense (DOD) regulations (i.e. AR 635-200).  Consequently, given that the findings in the service records are much more detailed, are contemporaneous to service, and are specifically made according to regulations prescribed by the Secretary of Defense, and given that the post-service memoranda from the commander and sergeant were made less contemporaneously to service and are not shown to have been made in accordance with AR 635-200, the weight of the evidence is against a finding that the Veteran's separation from service was due to  a physical or mental condition not characterized as a disability and not due to willful misconduct that did interfere with his performance of duty as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense.  Accordingly, this exception to the minimum length of service requirement also does not provide a basis for an award of VA Chapter 30 educational benefits.  38 C.F.R. § 21.7042(a)(5)(v).   

In sum, because the Veteran did not serve a minimum of 36 months of active duty and because none of the applicable exceptions to this minimum service requirement are shown to apply, the preponderance of the evidence is against the instant claim for Chapter 30 educational benefits and it must be denied.  38 C.F.R. § 21.7042(a)(5); Alemany v. Brown, 9 Vet. App. 518 (1996).  It is notable that the record shows the Veteran has been receiving educational benefits under Chapter 33 and Chapter 31.  It is also notable that Chapter 33 benefits are often more generous than those provided under Chapter 30.  Thus, the Board is hopeful that the assistance the Veteran has been receiving will help fulfill his educational goals.  
      





ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)) is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


